Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It appears to contradictory to recite manual operation of the switch, and then recite switch activation as being based on a display being touched or pressed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al 2013/0316583 in view of Hwang et al 6900629 and Espenshade et al 2005/0070162.
Regarding claims 1, 9, 10 and 14, Scherer et al substantially discloses the claimed invention, including a network cable connector (jack, see Abstract), comprising: a hood having an opening configured to receive a plug (Figure 2, paragraph 0009); a printed circuit incorporated into the hood and configured to couple to a power-over-Ethernet (POE) power sourcing equipment (PSE) (housing includes a PCB coupled to LAN cable 12 for providing POE via LAN cable 12 coupled to main distribution frame 9; Figures 1-3; paragraphs 0009, 0022, 0025, 0020); a display coupled to the printed circuit and configured to display information (display 20, paragraphs 0009 and 0024); and where the printed circuit is configured to request power for the display from the POE PSE, and where the switch is configured to connect or disconnect the resistor to or from the POE PSE (Figures 1-2, paragraphs 0009, 0022, 0024-0025, 0027).  Espenshade et al discloses (see claims 8 and 9 thereof) a resistor coupled to the printed circuit, and to provide the printed circuit of Scherer et al with same thus would have been obvious, for signal conditioning.  Hwang et al discloses a switch coupled to the printed circuit and incorporated into the hood (group wiring device 40 (hood) includes circuit board 42 (PCB) coupled with switch mechanism 452; Figures 3-4; column 3, lines 35-65; column 4, lines 1-22).  It would have been obvious to provide Scherer et al with a switch configured to connect or disconnect the resistor (as taught by Espenshade et al) of the printed circuit to or from the external power source, as taught by Hwang et al, to minimize power consumption.  
	Regarding claim 13, Scherer et al discloses the information relevant to the connector comprises at least one piece of information selected from the group of pieces of information consisting of: an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, and a media access control (MAC) address of a device coupled to the connector, and wherein the network cable connector comprises a keystone jack or a keystone coupler (the PCB is pre-programmed to sense and display via the display 20 whether the jack is active or not; whether power is currently present on the jack; the IP
addresses of the various equipment attached to the jack; the MAC addresses of various equipment attached to the jack; the location of the far end of the network; the security lock-out status of the jack; the security settings on the jack; the type of equipment that is attached to the jack; Figures 1-2, paragraphs 0009, 0024).
	Regarding claims 2, 8, 35 and 37, Scherer et al discloses a display incorporated into the hood, wherein the display is coupled to the printed circuit and configured to display information as noted above.  The specific value of the resistor is deemed to be an obvious matter of routine experimentation.  The switch is not in the opening.
	Regarding claims 3, 32 and 36, Scherer et al discloses the external power source comprises power-over-Ethernet (POE) power sourcing equipment (PSE), and wherein the printed circuit is configured to receive power for the display from the PSE as noted above.
	Regarding claim 4, Scherer et al discloses the external power source comprises a battery or direct (DC) power source (Figures 1-2; paragraphs 0012, 0022, 0025).
	Regarding claims 6, 11 and 33, Hwang et al discloses the switch is configured to be manually operated to disconnect at least one component of the printed circuit from the external power source (switch 452 is configured to connect or disconnect light emitting means 451 from a voltage source based on manually inserting plug 70 into receptacle 43 (Figures 3-4, column 3, lines 35-65; column 4, lines 1- 22).  Insofar as claim 33 can be understood due to the indefiniteness noted above, the applied references are deemed to meet the positively claimed structure.
	Regarding claims 7, 12 and 34, Hwang et al discloses the switch is configured to automatically disconnect at least one component of the printed circuit from the PSE when the plug associated with a POE powered device (PD) is inserted into the opening (switch mechanism 452 includes metal stick 4521 which loses contact with contact 431 (automatically disconnects) when plug 70 is inserted into receptacle 43; Figures 3-4; column 3, lines 35-65; column 4, lines 1-22).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al in view of Espenshade et al and Hwang et al as applied to claim 1 above, and further in view of Chan 2003/0199200.
	Scherer et al discloses the printed circuit board comprises a flex circuit or a printed circuit board (Figure 2, paragraph 0009).  Chan (front page) discloses openings 118,120 which allow interconnection of two inserted plugs (not shown), and to provide Scherer et al with two openings in this manner thus would have been obvious, to allow interconnection of two inserted plugs.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833